PER CURIAM.
We affirm appellant’s conviction and sentence for battery on a law enforcement officer, obstruction of justice and trespass on school grounds. The judgment of conviction and probation order erroneously reflect appellant pled nolo contendere and that he violated section 843.03, Florida Statutes (1991). We remand this cause to the trial court with instructions to correct the judgment and probation order to show a jury found appellant guilty and to correct Count II of the judgment to reflect he violated section 843.02, Florida Statutes (1991).
AFFIRMED, but REMANDED.
HERSEY and DELL, JJ., and DOWNEY, JAMES C., Senior Judge, concur.